Citation Nr: 0729545	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis with somatization, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD) with esophageal 
stricture and irritable syndrome, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's anxiety neurosis with somatization results 
in circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  The competent medical evidence, overall, does not show 
that the veteran's GERD with esophageal stricture and 
irritable syndrome results in vomiting, material weight loss 
and hematemesis or melena with moderate anemia, severe 
impairment of health, or severe stricture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder with somatization have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9400 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for GERD with esophageal stricture and irritable syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Codes 7203, 7319 and 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that either of his 
service-connected disabilities warrant an increased 
evaluation on any basis other than pain.  

Anxiety Neurosis with Somatization

The veteran's disability is evaluated under Diagnostic Code 
9400, for generalized anxiety disorder.

A 30 percent evaluation for generalized anxiety disorder is 
warranted by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Diagnostic Code 9400.

A 50 percent evaluation for generalized anxiety disorder is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9400.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

VA outpatient treatment reports dated in 2003 provide 
pertinent diagnoses of generalized anxiety disorder.  The 
veteran slept 6-8 hours with medication and had no episodes 
of disorientation.  He denied suicidal and homicidal ideation 
and hallucinatory experiences, and no delusional thinking was 
expressed or elicited.  Current GAF scores were 50 and 55.  

The report of November 2005 VA neuropsychiatric testing 
provides that it was to rule out dementia.  The veteran was 
depressed, with fluent goal-directed speech and appropriate 
grooming and dressing.  Evidence of hallucinations, delusions 
or thought disorder was not detected.  He denied suicidal or 
homicidal ideation.  The Axis I diagnosis was mild cognitive 
impairment, generalized anxiety disorder and social phobia.  

A January 2006 VA progress note provides that the veteran 
reported feeling better since his sertraline dosage had been 
increased.  

The report of a May 2006 VA psychiatric examination provides 
that the veteran's spouse had left him in 2000 after 
inheriting money.  He had four children with whom he had a 
good relationship and he had at least three friends.  The 
veteran took Zoloft and trazodone.  A review of the veteran's 
records indicted that he met the full criteria for both 
generalized anxiety disorder and social phobia.  The veteran 
in general endorsed having excessive worry and feeling 
stressed and irritable with insomnia, fatigue, muscle tension 
and headaches, and anxiety at times.  The veteran did not 
currently endorse any psychosis or mania.  He did endorse 
feeling depressed at times, for one week at a time but not 
more than two weeks.

On mental status examination, the veteran was alert and 
oriented, had fair eye contact, and was engageable and 
polite.  Speech was spontaneous but low in volume and tone.  
He had some psychomotor slowing and said that being at the 
appointment made him anxious.  Affect was congruent and he 
had no suicidal or homicidal ideation, auditory or visual 
hallucinations, or delusions.  He appeared logical and goal 
directed and insight and judgment appeared fair.  

The Axis I diagnosis was generalized anxiety disorder and 
social phobia, and the Axis V GAF score was 65.  The examiner 
commented that although the veteran had some anxiety, he 
appeared to be doing okay with it in regards to having a 
relationship with his family and some friends, providing 
evidence against this claim.  He did appear, by his own 
history, to have improved a little bit in regard to his 
general anxiety and social phobia with treatment, but he did 
still limit himself as far as interacting with others.  He 
had shown the capacity to be able to take care of himself 
despite his symptoms as evidenced by his ability to still 
function on his own, maintain his activities of daily living, 
manage his own income, interact with his family and friends, 
and work at one job consistently the majority of his life.  

The foregoing evidence weighs against an evaluation in excess 
of 30 percent.  The veteran's treatment records and VA 
examination reports fail to demonstrate that his anxiety 
neurosis is manifest by, for example, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands; impairment of short and/or 
long term memory, impaired judgment, impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.  The Board finds 
that the most recent examination and treatment records 
actually provide evidence against the veteran's contention 
that he is entitled to a higher evaluation.

The Board finds that the veteran's GAF scores also weigh 
against an evaluation in excess of 30 percent.  A score of 
between 61 and 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships (emphasis in original); a score between 51 and 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers); and 
a score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV at 32; 38 C.F.R. § 4.125.  Overall, 
the veteran's GAF scores show his symptoms range from the 
mild range to barely in the serious range, providing more 
evidence against this claim.

Overall, the Board must find that the post-service medical 
record outweigh the veteran's contention that he is entitled 
to a higher evaluation. 

GERD with Esophageal Stricture and Irritable Syndrome

The RO has evaluated this disability under Diagnostic Code 
7319-7346.  Diagnostic Code 7319 addresses irritable bowel 
syndrome and does not provide an evaluation in excess of 30 
percent.  Diagnostic Code 7346 addresses hiatal hernia and 
provides a 60 percent evaluation for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

In addition, Diagnostic Code 7203 addresses stricture of the 
esophagus and provides a 50 percent evaluation for a severe 
stricture, permitting liquids only.  

VA treatment records dated during the appeal period show 
treatment for a variety of conditions, including GERD with 
esophageal stricture and irritable syndrome.  They are 
negative for vomiting, material weight loss, hematemesis, 
melena or moderate anemia, providing medical evidence against 
this claim.  They reflect that the veteran denied chocking on 
solids and/or liquids.  

The report of March 2006 VA examinations for the esophagus 
and intestines, conducted by the same examiner, provide that 
the veteran did not complain of dysmenorrhea.  He complained 
of generalized gas pain and occasional epigastric pain.  He 
had experienced no hematemesis.  He reported that he did have 
stools that were dark and almost tarry "every so often."  
He had daily reflux symptoms, burning, and a sour brash taste 
in his mouth with occasional regurgitation.  He denied nausea 
or vomiting.

On physical examination, and with respect to anemia, the 
veteran's hemacrit was 40.0 in January 2006, 43 in November 
2005 and 42 in May 2005.  It was stable for the past few 
years.  The veteran reported weight gain, but a review of 
medical records from 1998 to the present showed weight range 
from 200 to 206.  The veteran was noted to be obese.  His 
current weight was 210.  The diagnosis was GERD with past 
esophageal stricture, gastritis and hiatal hernia.  The 
examiner said that the conditions were causing moderate 
impairment in the veteran's life, providing more evidence 
against this claim.   

The foregoing evidence weighs against an increased evaluation 
under Diagnostic Code 7203 or 7346.  The competent medical 
evidence simply does not show that the veteran meets the 
criteria for an evaluation in excess of 30 percent for GERD 
with esophageal stricture and irritable bowel syndrome.  The 
record is negative for vomiting, material weight loss, 
hematemesis, melena or moderate anemia, or 
severe stricture, providing evidence against this claim, 
outweighing the veteran's contentions. 

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to either claimed increased 
evaluation.  As the preponderance of the evidence is against 
the claims for increased evaluations, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in September 
2002, January 2004 and March 2006 that discussed the 
particular legal requirements applicable to the veteran's 
claims, the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The March 2006 correspondence provided the veteran the 
required notice.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted examinations.  The RO has made all reasonable 
efforts to assist the veteran in the development of his 
claim.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An evaluation in excess of 30 percent for generalized anxiety 
disorder with somatization is denied.  

An evaluation in excess of 30 percent for GERD with 
esophageal stricture and irritable syndrome is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


